Title: To Thomas Jefferson from Barba, 11 October 1821
From: Barba
To: Jefferson, Thomas


              Monsieur,
              New-york, le 11 8bre 1821
            Ayant été chargé par monsieur le général de lafayette de vous apporter de france une lettre, j’espérais pouvoir vous la remettre moi même; prévoyant que mes occupations ici pourraient apporter trop de retard au plaisir que vous devez éprouver en recevant des lettres d’un de vos ancients amis, j’ai pris la liberté de vous l’envoyer par la poste; mais une plus grande, et pour laquelle je réclame votre indulgence, c’est de recourir à la même voie, n’en ayant point d’autre, pour vous adresser une prière.Monsieur de la fayette m’avait fait espérer que, si je me rendais dans le lieu que vous habitez, je serais reçu avec bienveillance et que vous daigneriez me donner les conseils les plus avantageux relativement à L’exercice de ma profession dans les états de L’union, ce qu’une connaissance parfaite du local vous permettait de faire mieux que tout autre.attiré dans votre patrie par des rapports trompeurs, je vois trop tard qu’un jeune médecin étranger et sans fortune n’y a que peu de chance de succès.  trop avancé pour rétrograder, voyant maintenant combien j’ai été abusé et ne pouvant que dans un temps plus ou moins long, vú l’éloignement où je suis de ma famille, être mis à même par mon père d’aller chercher dans d’autres contrées un endroit plus propice à la pratique de la médecine, la position embarassante, dans laquelle je me trouve, ma force à tirer quelque parti de L’éducation que j’ai reçue, et c’est pour solliciter votre protection, votre appui auprès de quelqu’un de vos compatriotes que je m’adresse à vous.Je désirerais trouver une famille qui daignât me confier l’éducation d’un ou de deux enfants: je pourrais leur enseigner les langues françaises, Latine et grecque et chercherais à me montrer digne de son choix et de votre recommandation.  quoique connaissant La Langue anglaise, je n’ai encore que peu de facilité pour la parler, mais un temps très court me sera nécessaire pour en acquérir L’habitude.Je ne croyais pas, monsieur, en sollicitant auprès de vous la recommandation de monsieur Lafayette, que je dusse sitôt recourir à votre bonté si généralement reconnue, mais le peu de réflexion que mon père et moi avons apporté à mettre à execution un projet qui en demandait davantage, la précipitation avec laquelle j’ai quitté ma famille pour venir dans ces contrées, croyant, sur la foi de personnes qui se disaient bien instruites, pouvoir y retirer de grands avantages de ma profession, m’ont placé dans une position assez difficile.Je vous aurais, monsieur, une vive reconnaissance si vous daigniez vous intéresser en ma faveur et me procurer dans vos nombreuses relations la place que je vous demande avec instance.Veuillez, monsieur, excuser mon importunité et me croire votre très humble et très obéissant Serviteur.BarbaMédecin, No13. Murray. Street. Editors’ Translation
              Sir, 
              New-york
                11 October 1821
            Having been entrusted by General de lafayette to bring you a letter from france, I was hoping I would be able to hand it to you myself; but anticipating that my occupations here might delay too much the pleasure you must feel when receiving letters from one of your old friends, I took the liberty of sending it to you by the post; and I am taking an even greater liberty, for which I beg your indulgence, in having recourse to the same means, having none other, to request something of you.Mister de la fayette had given me hope, if I went to the place of your residence, that I would be received with kindness, and that you would deign give me the most advantageous advice regarding The exercise of my profession in the states of The union, which a perfect knowledge of the region would allow you to do better than anyone else.attracted to your fatherland by false reports, I see, too late, that a young and foreign physician without fortune only has little chances of success here.  too far gone to back up, seeing now how I have been misled, and only being able in a more or less long time, considering how far I am from my family, to have my father put me in a position to go and look in other countries for a place more propitious to the practice of medicine, the embarrassing position in which I find myself, forces me to take some advantage of The education I have received, and it is to solicit your protection and your support with one of your fellow citizens that I approach you.I would like to find a family who would deign entrust me with the education of 
										one or two children: I could teach them the French, Latin and Greek languages, and would strive to prove myself worthy of its choice and of your recommendation.  although I know the English Language, I speak it with little ease so far, but it will only take me a very short time to acquire The habit of it.I did not think, Sir, that in soliciting from you the recommendation of Mister Lafayette, I would have to turn so soon to your kindness so generally known, but the lack of thought my father and I brought to the execution of a project that required more thought, the rush with which I left my family to come to these parts, believing, on the faith of persons who claimed to be knowledgeable, that I could take great advantage of my profession, have placed me in a rather difficult position.Sir, I would be most grateful if you deigned to take an interest in my case and obtain for me among your numerous relations the position that I am begging you to get for me.Please, Sir, be kind enough to excuse my importunity, and believe me to be your very humble and very obedient Servant.BarbaPhysician, no 13 Murray Street